Citation Nr: 0722888	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  06-07 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a right leg circulatory 
disorder diagnosed as an angio-spasm of the right lower 
extremity arterial system.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from January to April 1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, wherein the RO denied service 
connection for angio-spasm of the arteries of the right leg.  

In conjunction with a video conference hearing conducted by 
the undersigned in August 2006, the veteran submitted 
additional evidence in support of his claim and waived Agency 
of Original Jurisdiction consideration.  See 38 C.F.R. 
§ 20.1304 (2006).  The hearing transcript (transcript) is of 
record.  

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

The RO denied the veteran's claim on the basis that the 
disorder at issue, an angio-spasm of the right leg arteries, 
pre-existed service and was not aggravated therein.  The 
veteran maintains that he did not have a pre-existing 
disability prior to service, but that his claimed disorder 
was incurred during service.  See pages three and four of 
transcript.  Alternatively, he contends that if in fact he 
had such a disorder prior to service entry that the disorder 
was aggravated during his military service.  See pages five 
and six of transcript.  The veteran also claims that he 
underwent surgery for his claimed right leg disorder during 
his military service.  See page five of transcript.  

In support of the veteran's contentions, service medical 
records reflect that his lower extremities were found to have 
been "normal" at a January 1955 service entrance 
examination.  A March 1955 clinical abstract notes that the 
veteran complained of right leg pain beginning in February 
1955.  The diagnoses were circulatory system disease, 
and angio-spasm of the arteries of the right leg and foot.  
It was recommended that the veteran be discharged from 
service because of a condition which "existed prior to his 
entrance into service."  
 
A March 1955 Medical Board report noted that the disorder 
pre-existed the veteran's period of service and was not 
aggravated therein.  As part of an Application for Discharge 
letter the veteran acknowledged that his right leg disorder 
did not "appear to be incident to, or aggravated by, prior 
or subsequent to service."  He testified in August 2006 that 
he essentially signed this form so he could "come home."  
See page six of transcript.  

Postservice complaints of right lower extremity pain were 
recorded in VA outpatient treatment records dated in May and 
July 2005.  Right lower extremity vascular testing in August 
2005 revealed essentially normal findings.  

A lay statement from the veteran's brother received in August 
2006 indicated that the appellant did not have a pre-existing 
right leg disorder, but that he has had problems since his 
service separation.

A letter from a private physician, Dr. LeVeen, received by VA 
in August 2006, shows that the veteran was being treated for 
vascular insufficiency in the right leg.  The physician 
mentioned that the veteran claimed that his problems 
originated during his period of service, and added that a 
medical record from March 1955 indicated a circulatory 
problem that "is similar to his current complaint."  The 
presence of symptomatic venous insufficiency in the right 
posterior calf perforator was also reported.  Dr. LeVeen 
added that the partial relief supplied by current medication 
suggested ischemia "which was present many years ago and 
which has exacerbated."  

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111 (West 2002).  A 
pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

In VAOGCPREC 3-2003, VA General Counsel held that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and where clear and unmistakable evidence shows 
that it was not aggravated by service.  The General Counsel 
concluded that 38 U.S.C.A. § 1111 requires VA to bear the 
burden of showing the absence of aggravation in order to 
rebut the presumption of sound condition.

As such, VA must determine whether there is clear and 
unmistakable evidence that the veteran's claimed right lower 
extremity disorder pre-existed service, and if so, whether 
there is clear and unmistakable medical evidence that it was 
not aggravated during service.  VAOPGCPREC 3-2003.

In light of the veteran's contention that he did not have a 
right lower extremity disability prior to service in 
conjunction with clinical evidence of angio-spasm of the 
arteries of the right leg and foot during service and the 
varying post-service clinical picture to include evidence of 
vascular and venous insufficiency, the Board finds that the 
appellant should be afforded an appropriate VA examination to 
determine the exact etiology of any current right lower 
extremity circulatory disability prior to final appellate 
review of the instant claim.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should afford the veteran a VA 
vascular examination to determine the 
nature and etiology of any right lower 
extremity vascular disability present. 
 It is imperative that the examiner who 
is designated to examine the veteran 
reviews the evidence in the claims folder 
including a complete copy of this 
REMAND.  All necessary tests should be 
conducted.  Thereafter, the physician 
should address each of the following 
questions:

(a)  Does the veteran have a current 
right lower extremity vascular 
disability?  If so, state the 
diagnosis or diagnoses.  

(b)  If the examiner finds that the 
veteran has a right lower extremity 
vascular disability, did the 
disorder have its onset during the 
appellant's period of active 
service, or was the disorder caused 
by any incident that occurred during 
such active service.

(c)  Did any current right lower 
extremity vascular disability exist 
prior to the veteran's period of 
active duty?  If so, what was the 
approximate date of onset of any 
such disability, and what evidence 
was determinative to making that 
conclusion.

(d)  If any right lower extremity 
vascular disorder pre-existed the 
veteran's period of active duty, did 
such disorder increase in severity 
during such period of active duty? 
 In answering this question, the 
examiner must specify whether the 
veteran sustained temporary or 
intermittent symptoms resulting from 
service; or whether there was a 
permanent worsening of the 
underlying pathology of any such 
condition due to or during service, 
resulting in any current disability.

(e)  If a current right lower 
extremity vascular disability 
increased in severity during 
service, was that increase due to 
the natural progression of the 
disease?

(f)  If the examiner finds that a 
right lower extremity vascular 
disability did not exist prior to 
the veteran's period of active duty, 
is it as least as likely as not that 
any such disorder had its onset 
during service, or was it caused by 
any incident that occurred during 
service?

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  A complete rationale should be 
given for all opinions and should be 
based on examination findings, historical 
records, and medical principles.

2.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655.  In the event that the 
veteran does not report for any scheduled 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

4.  After undertaking any other 
development deemed appropriate, the RO 
should adjudicate the issue of 
entitlement to service connection for a 
right leg circulatory disorder diagnosed 
as an angio-spasm of the right lower 
extremity arterial system. Readjudication 
should reflect consideration of all the 
evidence of record and must be based on 
application of all appropriate legal 
theories and case law, to include a 
threshold determination as to whether 
there is clear and unmistakable evidence 
that any diagnosed right lower extremity 
vascular disability pre-existed service, 
and if so, whether there is clear and 
unmistakable evidence that it was not 
aggravated during service.  The holdings 
in VAOGCPREC 3-2003 should be 
specifically considered in that threshold 
determination.  

5.  If the benefit sought is not granted, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case (SSOC) and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

